ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an apparatus comprising: an array of pixel cells, wherein each pixel cell of the array of pixel cells includes: a first circuit to generate local programming data; a peripheral circuit configured to: receive chip-level programming data targeting at least a subset of the array of pixel cells; receive a pixel array programming map including pixel-level programming data, the pixel-level programming data including respective pixel-specific programming data for each pixel cell; extract pixel-level programming data from the pixel array programming map; and for each pixel cell of the at least the subset of the array of pixel cells, transmit the chip-level programming data and the respective pixel-level programming data to the respective pixel cell to enable each respective pixel cell of the at least the subset of the array of pixel cells to: generate, using the first circuit and based on the chip-level programming data and the pixel-level programming data, the local programming data; and configure the light measurement circuits based on the local programming data to individually control the light measurement operation and a generation of the measurement data at the pixel cell, in combination with the other elements of the claim. The closest prior art of record, Tyrell et al. (United States Patent Application Publication 2017/0041571) teaches a programmable pixel cell which receives pixel-level programming data, however, Tyrell et al. fails to teach or suggest “wherein each pixel cell of the array of pixel cells includes: a first circuit to generate local programming data; a peripheral circuit configured to: receive chip-level programming data targeting at least a subset of the array of pixel cells; receive a pixel array programming map including pixel-level programming data, the pixel-level programming data including respective pixel-specific programming data for each pixel cell; extract pixel-level programming data from the pixel array programming map; and for each pixel cell of the at least the subset of the array of pixel cells, transmit the chip-level programming data and the respective pixel-level programming data to the respective pixel cell to enable each respective pixel cell of the at least the subset of the array of pixel cells to: generate, using the first circuit and based on the chip-level programming data and the pixel-level programming data, the local programming data; and configure the light measurement circuits based on the local programming data to individually control the light measurement operation and a generation of the measurement data at the pixel cell” as currently claimed.
Claims 2, 3, 5-14, 16-19 and 21-25 are allowable due to their dependence on claim 1.
Claim 20 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 26 is allowable because the prior art of record fails to teach or suggest an apparatus comprising: an array of pixel cells, wherein each pixel cell of the array of pixel cells includes: a memory to store pixel-level programming data and measurement data, the pixel- level programming data including control bits and data bits; and a controller configured to, based on the pixel-level programming data from the memory: select a first component of the light measurement circuits based on the control bits; and configure the first component based on the data bits of the pixel-level programming data, in combination with the other elements of the claim. The closest prior art of record, Tyrell et al. (United States Patent Application Publication 2017/0041571) teaches a programmable pixel cell, however, Tyrell does not tach selecting components for control based on control bit and therefore fails to teach or suggest “wherein each pixel cell of the array of pixel cells includes: a memory to store pixel-level programming data and measurement data, the pixel- level programming data including control bits and data bits; and a controller configured to, based on the pixel-level programming data from the memory: select a first component of the light measurement circuits based on the control bits; and configure the first component based on the data bits of the pixel-level programming data” as currently claimed.
Claims 27 and 28 are allowable due on their dependence on claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696